Order entered November 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00687-CR

                        CHRISTY ALLANE RODRIGUEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 064768

                                            ORDER
       On September 8, 2015, this Court struck the first Anders brief filed by counsel because it

did not satisfy the requirements of Anders v. California and its progeny. Specifically, we noted

the brief did not address the trial court’s rulings on appellant’s pretrial motions, voir dire, the

trial court’s evidentiary rulings, the jury charges and any objections to them, the sentence

imposed, or the sufficiency of trial counsel. We ordered counsel to file either an amended

Anders brief that addressed the complete trail, including the identified deficiencies, or to file a

brief raising issues on the merits. The Court also granted counsel a thirty-day extension of time

to file the amended brief. On November 9, 2015, counsel filed a second Anders brief. Although

the new brief addresses the pretrial motions and the effectiveness of trial counsel, the brief makes

no mention of voir dire or the jury charges from both the guilt and punishment phases of trial.
Therefore, we conclude the brief again does not satisfy the requirements of Anders v. California.

Therefore, in the interest of expediting the appeal, this is the order of the Court.

        We STRIKE the Anders brief filed on November 9, 2015.

        We GRANT the September 1, 2015 motion of Matthew Hamilton to withdraw as

appellant’s counsel.    We DIRECT the Clerk to remove Matthew Hamilton as appellant’s

appointed attorney of record.

        We ORDER the trial court to appoint new counsel to represent appellant on this appeal

and to transmit to this Court the order appointing new counsel with TWENTY DAYS of the date

of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Brian Gary,

Presiding Judge, 397th Judicial District Court; Matthew Hamilton; and the Grayson County

District Attorney’s Office.

        We ABATE the appeal to allow the trial court to comply with this order. We will

reinstate the appeal twenty days from the date of this order or when the order appointing new

counsel is received.

                                                       /s/     ADA BROWN
                                                               JUSTICE